In the light of appellant's motion for rehearing we have carefully scrutinized the facts and are constrained to agree with appellant that they do not support the conclusion of *Page 512 
guilt. It is shown without dispute that on the occasion in question appellant in company with another man went down to the home of a negro and that the men parted just before they got to the house, appellant going out to the barn. Presently he came back into the room with four pint bottles of whisky. In a few minutes officers came in and confiscated the liquor. There is no suggestion as to the purpose for which appellant had it. He neither sold nor offered to sell nor discussed the sale of it, and the evidence tends as strongly to support the proposition that he had just bought it for some purpose not disclosed, or that he had it for his own use as any other. No other transaction of the appellant in connection with any liquor is made to appear in the record, and upon more mature consideration we are convinced that we erred in affirming the judgment.
Appellant's motion for rehearing is granted, the affirmance set aside, and the judgment is now reversed and the cause remanded.
Reversed and remanded.